Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4  and 21-22, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soled (US7513989) in view of Kijlstra (US2015/0126791). 
2/g (col. 13 lines 32-41, 63-65), and a cracking component  such as zeolite, ZSM-5, silica-alumina or mixture thereof (col. 15 lines 58-67), wherein such binder material and cracking component are mixed with the mixed metal oxide, then extruding and drying to form a dried extrudate (col. 12 lines 12-19, 20-29, 53-60, col. 13 lines 13-25, col. 14 lines 26-40, 44-45, col. 16 lines 8-11). 
Regarding claim 1 and 21, Soled does not expressly teach the alumina binder being ƴ-alumina. 
Kijlstra teaches a hydrocracking catalyst composition having metal oxide and alumina binder ([0010], [0011], [0036], [0038]) wherein a ƴ-alumina having surface area more than 80 m2/g being preferably used as binder ([0031],[0032]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known ƴ-alumina as shown by Kijlstra to practice the alumina binder of Soled because adopting such known-elements for obtaining predictable results, i.e. adopting ƴ-alumina as an alumina binder for obtaining desired hydrocracking catalyst, is well within the scope of one ordinary skill in the art (See MPEP 2143 KSR). 
Regarding claim 2 and 22, Soled further teaches binder to be added to the catalyst can be from 0.5-75wt% of the total catalyst composition and such binder amount affecting desired activity of the final catalyst activity (col. 14 lines 5-13).  Soled disclosed such binder amount overlapping with that of instantly claimed amount, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 

Regarding claim 4 and 24, Soled already teaches such limitations as discussed above. 
Claim 3 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soled  (US7513989) in view of Kijlstra (US2015/0126791) as applied above, and further in view of Addiego (WO2005/051530). 
Regarding claim 3 and 23, Soled in view of Kijlstra does not expressly teach the extrudate comprising A hydroxyl-cellulose. 
Addiego teaches using hydroxylpropyl methylcellulose, hydroxylexhyl cellulose, hydroxylpropyl cellulose etc. as binder ([0014]) and mixing such hydroxyl-cellulose with alumina precursor, then extruding to form transition alumina (including ƴ-alumina) ([0009]-[0013], inventive example) as catalyst support or catalyst ([0006]-[0008]). 
It would have been obvious for one of ordinary skill in the art to adopt such hydroxyl-cellulose as shown by Addiego to modify the alumina binder material of Solded in view of Kijlstra because by doing so can help provide an alumina having excellent crush strength and less shrinkage as suggested by Addiego (table 1, [0028]).  Furthermore, incorporating such well-known hydroxyl-cellulose into an alumina extrusion mixture for help obtaining desired alumina containing extruded product would have reasonable expectation of success for one of ordinary skill in the art. 

Response to Arguments
Applicant's amendments filed on 12/28/2020  have acknowledged thus previous 112 rejections have been withdrawn. 
Applicant's arguments filed on 12/28/2020  have been fully considered but they are not persuasive.  In response to applicant’s arguments about catalyst 1 using impregnated catalyst having alumina with BET surface area of 244 m2/g, which has inferior performance as compared to  a dried extrudate comprising a mixed metal oxide as claimed (catalyst 2,  Fig. 1A-C)  and such catalyst representing  prior art catalyst of Kijlstra;  while catalyst 3 using 10% of boehmite  is based on prior art Soled, which showing inferior performance as compared to  catalyst 2,  the examiner would like to remind the applicant that any evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e).   In this case,   catalyst 2 (according to invention) comprising 85.5 wt% of mixed metal oxide, 10 wt% of gamma-alumina and 6.5 wt%  of hydroxyl-cellulose  (see the published application para. [0043]),    while catalyst 1 directed to NiMo type catalyst (see the published application para. [0046]),  even if catalyst 2 seems showing improved results over catalyst 3 and 1,  but claims direct to a much broader scope,  for example,   claim 1 recites  the catalyst comprising “a dried extrudate comprising at least one mixed metal oxide or mixed metal hydroxide comprising two or more metals selected from group 6 (including Cr, Mo, W, Sg), group 9 (Co, Rh, Ir), group 10 (Ni, Pd, . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example Serban to US2016/0348011 discloses a catalyst for hydrocarbon conversion comprising a refractory aluminum oxide support, a noble metal including one or more selected from platinum, palladium, rhodium, ruthenium, osmium, and iridium ([0010]), wherein  gamma- or eta -alumina being the most preferred suitable alumina material,    which has a surface area of about 100 m 2/g to about 500 m 2/g ([0043]).   Xu to US2016/0145511 discloses a hydrotreatment catalyst comprising at least one Group VIII non-noble metal (Columns 8-10 of IUPAC periodic table), preferably Fe, Co, and/or Ni, such as Co and/or Ni; and at least one Group VI metal (Column 6 of IUPAC periodic table), preferably Mo and/or W,  wherein  the metals or mixtures of metals are typically present as oxides or sulfides on refractory metal oxide supports, which can be  suitable porous aluminas such as gamma or eta having a surface area from 100 to 300 m2/g, or 150 to 250 m2/g ([0039]). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.